Citation Nr: 1505280	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-40 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

In January 2012, the Board remanded the issue of entitlement to service connection for PTSD for further development.  

As there are multiple other psychiatric diagnoses of record, the Board finds that it is more appropriate to characterize the claim broadly as one of entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in January 2012, partly to schedule the Veteran for a VA psychiatric examination.  The examiner was to clearly identify each psychiatric disability that the Veteran currently had, to include PTSD, and to provide an opinion as to whether it was more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder was etiologically related to the Veteran's period of service.  The remand also directed that if PTSD was diagnosed, the examiner was to specify the stressor(s) upon which the diagnosis was based, to include whether the stressor was related to a fear of hostile military or terrorist activity.  The Board indicated that any opinions expressed by the examiner must be accompanied by a complete rationale.  

Pursuant to the January 2012 remand, the Veteran was afforded a VA psychiatric examination in February 2012.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was diagnosed with PTSD in 1987.  It was noted that he was seen at a VA medical center in 2002, with a diagnosis of primary insomnia, but that such diagnosis was later changed to PTSD, a psychosis, depression, and anxiety.  The Veteran stated that he suffered a brain aneurysm and that he underwent surgery.  He indicated that as a result of the brain aneurysm, he currently had a poor memory.  The Veteran reported that he continued to have paranoia, especially regarding being followed by the police.  He maintained that his paranoia was not disruptive to his life.  The Veteran reported a stressor during service of having to shoot a young kid and that it bothered him.  The diagnosis was "other psychosis."  The examiner reported that the Veteran had paranoia as previously documented, but that it did not seem to affect his life severely, and he was not being treated for a psychosis.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner commented that PTSD could not be diagnosed due to a lack of symptoms which would satisfy the criteria of DSM-IV.  

The Board observes that although the examiner diagnosed the Veteran with a psychosis, he did not indicate whether such disorder was etiologically related to the Veteran's period of service as requested pursuant to the January 2012 Board remand.  The examiner solely indicated that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also reported that PTSD could not be diagnosed due to a lack of symptoms which would satisfy the criteria of DSM-IV.  

Additionally, the Board notes that the examiner indicated that the Veteran's only present psychiatric diagnosis was a psychosis.  The examiner also reported that the Veteran was not currently being treated for a psychosis.  However, VA treatment reports of record show multiple other psychiatric diagnoses, including schizophrenia, PTSD, and depression.

Additionally, the Veteran has also been recently treated for psychiatric problems.  For example, a February 1993 VA treatment entry related a diagnosis of an adjustment disorder.  A January 1995 VA treatment entry noted an assessment of depression, rule out combat-type PTSD.  An August 2002 VA treatment entry indicated an impression of a mental disorder, not otherwise specified, due to a general medical condition (aneurysm), and rule out PTSD.  

Moreover, a December 2006 VA treatment report indicated an impression of PTSD, chronic; a psychosis due to a general medical condition, status post resection of a brain aneurysm; and depression, not otherwise specified.  A May 2011 VA treatment report noted diagnoses including a psychotic disorder, not otherwise specified, and chronic posttraumatic stress syndrome.  A January 2012 VA treatment entry related a diagnosis of schizophrenia.  

The Board notes that the examiner, pursuant to the February 2012 VA psychiatric examination report, also did not address any reports by the Veteran of psychiatric problems during or since service. 

In light of the deficiencies with the February 2012 VA psychiatric examination report, the Board finds Veteran has not been afforded a wholly adequate VA examination as to his claim of service connection for a psychiatric disorder, to include PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since October 2012.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional, who has not previously examined the Veteran, to determine if he suffers from PTSD as a result of a verified stressor, or from any other psychiatric disorder related to service.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present, and a diagnosis of PTSD must be ruled in or excluded.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

